Citation Nr: 1414977	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-18 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left internal malleolus, ununited, status post-fracture. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis with asymptomatic surgical scars.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to March 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge during an August 2012 Travel Board hearing.  A transcript is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Any future review of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional medical evidence pertinent to the Veteran's left internal malleolus, ununited, status post-fracture was submitted to the Board in October 2013, after the December 2012 transfer of the claims file.  See Oct. 2013 Knee, Lower Leg, and Ankle Disability Benefits Questionnaires.  The Board is not inclined to fully grant the benefits sought at this time and the Veteran has not waived his right to have the agency of original jurisdiction (AOJ)-here, the RO-review the evidence.  See 38 C.F.R. § 20.1304(c) (2013); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that 38 U.S.C.A. § 7104(a) (West 2002) instructs that the Board cannot consider new evidence without obtaining a wavier because claimants get "one review on appeal to the Secretary").

In addition, the Veteran submitted a claim in August 2012 for a disability rating in excess of 10 percent for right knee osteoarthritis with asymptomatic scars which the Board finds to be a timely notice of disagreement (NOD) with an April 2012 rating decision.  See Sept. 2013 Request for VA Examination.  Since the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Board also infers a TDIU claim based on the Veteran's report that he was forced to medically retire in June 2009 in part due to his left internal malleolus disability and was receiving Social Security Disability Insurance (SSDI) benefits due in part to his left internal malleolus and right osteoarthritis disabilities.  See Aug. 2012 Travel Board Hearing at 9-10; Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from the Veteran (e.g. his August 2012 claim), VA, the Social Security Administration, California Pool Therapy, and Kaiser Permanente dated since May 2006. 

2. Second, provide all required notice regarding the TDIU claim and undertake development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to a TDIU.
3. 
Third, provide the Veteran an SOC on the issue of entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis with asymptomatic surgical scars.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the case to the Board.

4. Fourth, AFTER any raised claims for service connection have been developed and adjudicated, and any pending claims for higher ratings are reviewed, the RO or AMC should adjudicate the TDIU claim. Adjudication of the TDIU claim should include an evaluation of whether referral for extra-schedular consideration is warranted.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


